*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated February 15, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/US2017/063825 filed on 11/30/2017, and claims priority in provisional application 62/520,066 filed on 06/15/2017 and in provisional application 62/428,029 filed on 11/30/2016.
Claim Status
Claims 11-13, 15-18, and 20-23 are pending. Claims 11-13 and 15-18 are examined. Claims 20-23 are withdrawn. Claims 1-10, 14, 19, and 25-63 were cancelled. Claims 11, 13, 15, and 16 were amended.  
Withdrawn Claim Objections
Objection to claim 16 is withdrawn because it was obviated with claim amendments.  
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 13, 15, and 19 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 102

Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 11-16 as being unpatentable over Anselmo (ACS Nano Vol. 9, No. 3, pages 3169-3177, Published February 25, 2015 — of record in IDS dated 05/30/2019); and rejections of claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller-Schulte (US 2005/0175702 Al Published August 11, 2005 — of record in IDS dated 05/30/2019) and Anselmo are withdrawn because rejections were obviated with claim amendments. 
New Claim Rejections – 35 USC § 102
Necessitated by Amendment 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (WO 2016/004068 A1, Published January 7, 2016).
The claims encompass a hyper compliant polymer particle composition comprising hyper compliant polymer particles made of natural or synthetic materials having a mechanical compliance from 0.01 kPa to less than 10 kPa; and a predetermined size with a monodisperses diameter within a range of about 5 microns to about 40 microns. 
The teachings of Shin are related to injectable compositions comprising cells encapsulated in hydrogel capsules (Abstract). Figure 9 teaches an embodiment of cell-free alginate microparticles with a diameter of about 25-30 microns and particle stiffness of about 0.3 
The claimed hyper compliant polymer particles are anticipated by the embodiment because the particles are formed form alginate, which is a natural material; the particles have a mechanical compliance of 0.3-1 kPa, which is encompassed by the claimed range; the particles have a diameter of 25-30 microns, which is encompassed by the claimed range. With respect to the claim requiring a monodisperse diameter within a range, it is apparent from Figure 2B of the present application that monodisperse diameter within the claimed range includes a range of particle size diameters. 
The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011). 
New Claim Rejections —35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 2016/004068 A1, Published January 7, 2016).
The claims encompass a hyper compliant polymer particle composition comprising hyper compliant polymer particles made of natural or synthetic materials having a mechanical compliance from 0.01 kPa to less than 10 kPa; and a predetermined size with a monodisperses diameter within a range of about 5 microns to about 40 microns. 
The teachings of Shin are related to injectable compositions comprising cells encapsulated in hydrogel capsules (Abstract). The hydrogel comprises at least one polymer selected from alginate and PLGA, among others (paragraph 013). The at least one polymer is crosslinked (paragraph 0014). The diameter of the hydrogel capsule comprising a single cell is between about 25 and about 30 microns (paragraph 0015). In one embodiment, the hydrogel comprises a first polymer and a second polymer, where the first polymer is alginate and the second polymer is fibrin (paragraph 0016). The hydrogel in each cell containing hydrogel capsule is characterized by a stiffness of about 0.1 to about 10 kPa (paragraph 023). At least one protein factor is naturally produced by the cell or the cell has been genetically engineered to produce the at least one protein factor (paragraph 024). The hydrogel matrix masks a human leukocyte antigen molecule on the encapsulated cell such that the encapsulated cell is capable of evading the host immune system. The encapsulated cells secrete factors that aid in recovery of damaged tissue. Thus, the hydrogel micro-carriers provide sustained/extended release of such clinically relevant factors (paragraph 0140). To test whether hydrogel microparticles can endure shear force experienced by blood circulation after intravenous injection, microparticles were subjected to controlled in vitro shear by a rheometer. Alginate hydrogel microparticles with a Young’s modulus of about 1 kPa remained intact after shear force beyond the physiological 
Regarding claim 11, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition of polymer microcapsules made from alginate, wherein each microcapsule comprises one encapsulated cell, the microcapsules having a Young’s modulus of 0.1-1 kPa, and the microcapsules have a diameter between about 25 and about 30 microns, with a reasonable expectation of success because Shin teaches polymer microcapsules made from alginate, wherein each microcapsule comprises one encapsulated cell, the microcapsules having a Young’s modulus of 0.1-1 kPa, and the microcapsules have a diameter between about 25 and about 30 microns. It would have been obvious to have encapsulated a MSCs genetically modified to form luciferase, with a reasonable expectation of success because Shin teaches MSCs genetically modified to produce luciferase and showed that luciferase was produced by the MCSs (paragraph 0338). 

The word, "monodisperse" as referring to hyper compliant polymer particles shall mean herein and in the claims that the particles are characterized by uniform size, shape or mass in a dispersed phase, forming a single peak chromatographically (paragraph 0011). 
	Regarding claims 12 and 13, Shin teaches that each microcapsule comprises one encapsulated MSC genetically modified to produce luciferase protein. Shin showed that luciferase was produced by the cell, therefore each microcapsule comprised encapsulated luciferase protein. 
	Alternatively, it would have been further obvious to the skilled artisan to have modified the microcapsule by further encapsulating a magnetic nanoparticle, with a reasonable expectation of success because Shin teaches that the microcapsules are useful as carriers for magnetic nanoparticles. Limitations of claims 12 and 13 are met with a magnetic nanoparticle. 
	Regarding claims 15 and 16, Shin teaches that microcapsules provide sustained/extended release of hematopoietic factors (paragraph 0140), where the microcapsules are nanoporous (paragraph 0151), and hematopoietic factors include interleukins and transforming growth factor beta, among others (paragraph 0156). As capsules expel interleukins and TGF beta in a 
	Regarding claims 17 and 18, it would have been obvious to have encapsulated MSC having capable of immunomodulation where the cells secrete immunomodulatory factors such as nitric oxide, with a reasonable expectation of success because Shin teaches an embodiment where MSC is capable of immunomodulation and secrets immunomodulatory factors selected from nitric oxide (paragraph 0159). An MSC that produces nitric oxide meets the limitation of a microparticle containing a therapeutic agent because an MSC has a size that is in the micron size and comprises nitric oxide. The alginate microcapsule is structurally different from an MSC and it would have been reasonable to expect the two to have distinct viscoelasticities. 
	Alternatively, it would have been obvious to have encapsulated gold nanoparticles into the microcapsules with a reasonable expectation of success because Shin teaches that the hydrogel microcapsules are useful as carriers for delivering gold nanoparticles. Gold nanoparticles meet the limitation of a nanoparticle containing a therapeutic agent. Gold and alginate are materially different and it would have been obvious to expect the two to have distinct viscoelasticities. 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
	
Claims 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jokinen (WO 2014/207304 A1 Published December 31, 2014).
The claims encompass hyper compliant polymer particles. 

	Regarding claim 11, it would have been prima facie obvious to a person of ordain skill in the art before the effective filing date of the claimed invention to have formed a hydrogel composite comprising silica microparticles encapsulating a drug wherein the microparticles are suspended in a chitosan hydrogel, wherein the silica microparticles have a diameter in the range of 1-30 microns, and wherein the composite has an elastic modulus of less than 30 kPa, with a reasonable expectation of success because Jokinen teaches such composites. The claimed ranges are obvious because the ranges overlap with the corresponding ranges disclosed by Shin.
With respect to the claim requiring a monodisperse diameter within a range, it is apparent from Figure 2B of the present application that monodisperse diameter within the claimed range includes a range of particle size diameters. 

	Regarding claims 12 and 13, Jokinen teaches that particles comprise an encapsulated drug. 
	Regarding claims 15 and 16, a silica particle suspended in a chitosan hydrogel reads on a particle coated with said hydrogel. The hydrogel is a chitosan hydrogel, thus the particle is coated with chitosan, which meets the limitation that requires a carbohydrate and a therapeutic agent because chitosan is known to have therapeutic effects. 
 	Regarding claims 17 and 18, it would have been obvious to have encapsulated a DNA into the silica microparticle, with a reasonable expectation of success because Jokinen teaches that DNA may be encapsulated into silica microparticles. A DNA molecule is a nanoparticle, thus it meets the limitation of a nanoparticle containing a therapeutic agent. DNA is structurally different from silica, and it would have been obvious the two to have distinct viscoelasticities. 
	Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/ 
Primary Examiner, Art Unit 1617